Citation Nr: 1003177	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  

In June 2007, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  In November 2007, 
and again in July 2009, the Board remanded the claim for 
further development.  

The Veteran's June 2007 testimony raised an implicit claim 
for service connection for gum infections or a gum 
disability.  In November 2007 and July 2009, the Board 
referred that claim to the RO.  However, because that claim 
has not been developed for appellate review, it is again 
referred to the RO for the appropriate action.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the Veteran's currently diagnosed headaches are related to 
his period of active service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been 
met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 
3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including organic 
diseases of the nervous system, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently diagnosed headaches 
were caused or permanently aggravated by a concussion he 
incurred when he was injured in a mine explosion in Vietnam.  
In support of his claim, he has submitted a statement from a 
fellow service member who witnessed the explosion that "blew 
up" the Veteran, "sending him through the air, head over 
heels at least 10 feet."  That fellow service member 
indicated that, immediately following the incident, the 
bloodied Veteran yelled, "I'm blind," and that his injuries 
at the time appeared life-threatening.  

The Veteran's service medical records reveal that, at his 
September 1965 pre-enlistment examination, he reported a 
history of headaches.  While he was clinically evaluated to 
have suffered from "headaches over the years, attributable 
to eye strain," that condition was not considered disabling 
and he was found to be fit for active service.  Nevertheless, 
because headaches were noted upon entry into service, the 
Board finds that an abnormality existed prior to service.  
Accordingly, the Board must consider whether the Veteran's 
preexisting headaches were aggravated in service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service medical records dated in September 1966 show that the 
Veteran was hospitalized in Saigon for a concussion incurred 
when he was struck by shrapnel from a mine explosion.  It was 
noted that the Veteran was unable to see out of his right eye 
for approximately 18 hours after the explosion and that 
afterwards he experienced severe headaches, blurriness of 
vision, and nausea, which lasted for several days.  X-rays of 
his skull were negative for any abnormalities.  The Veteran's 
symptoms eventually improved and he was discharged from the 
hospital after approximately 21 days.  Nevertheless, service 
medical records dated in November 1966 show that he continued 
to receive periodic treatment in service for severe 
headaches, which were attributed to his September 1966 
concussion.  The report of his September 1967 separation 
examination also contains complaints and clinical findings of 
frequent and severe headaches, dizziness and fainting spells, 
and eye trouble related to that prior in-service head injury.

In December 1967, approximately three months after his 
discharge from service, the Veteran was afforded a VA 
examination, which was negative for any neurological 
abnormalities.  Nevertheless, the Veteran now maintains that 
he continued to suffer from chronic headaches, which 
progressively worsened over the years and affected his 
ability to work in his civilian occupation as a lighting 
designer and cameraman.  

The record shows that the Veteran was treated for headaches 
and neck pain in August 1994.  Subsequent private medical 
records reveal that in November 1997, the Veteran fell off a 
boat dock and incurred a cervical spine injury that resulted 
in severe sciatic and neck pain with headaches, requiring 
several years of treatment .  Private neurology records dated 
from March 2001 to October 2001 reveal a diagnosis of 
headaches associated with a cervical spine disability.  
Additionally, the Veteran's private neurologist period opined 
that the Veteran's headaches "could be due to wine or 
analgesic overuse."  

Magnetic Resonance Imaging (MRI) of the head and brain 
conducted in November 2001 revealed mucosal thickening in the 
left ethmoid sinus, but was otherwise negative for any 
abnormalities.  In November 2003, the Veteran was assessed as 
having chronic headaches secondary to cervical 
osteoarthritis.  Subsequent VA medical records reveal that 
the Veteran underwent surgery to treat allergic rhinitis.  
Those records also show that he continued to receive 
treatment for chronic headaches, for which he was prescribed 
beta blockers, which yielded partial relief.  The Veteran 
attributed his headaches to the head injury incurred in 
Vietnam and to two motorcycle accidents that took place after 
he left the military.

The Veteran underwent a VA neurological examination in 
December 2008 in which his history of in-service head trauma 
was noted.  The Veteran reported that, after leaving the 
service, he had injured his back in a motorcycle accident 
that preceded his July 1997 boat dock injury.  The Veteran 
stated that he currently experienced headaches on a monthly 
basis.  While he acknowledged that his headaches were "not 
usually prostrating," he reported that they lasted several 
hours, during which he was forced to lie down and was unable 
to perform daily living activities and household chores.  The 
Veteran added that his headaches were treatable with over-
the-counter painkillers.  

Clinical examination revealed that the Veteran's mental 
status, cranial nerves, sensory and motor nerves, and 
reflexes were all within normal limits.  Based on the results 
of the examination and a review of the claims folder, the VA 
examiner stated that he could not determine whether the 
Veteran's current headaches were related to service "without 
resorting to speculation."  The VA examiner noted that the 
Veteran's private neurologist had related the headaches to 
the consumption of wine and medication, while other clinical 
findings suggested that the condition could be due to neck 
pain.  Significantly, the VA examiner erroneously noted that 
the first record of post-service treatment for headaches was 
dated in 2001, overlooking his treatment throughout the 
1990s.

Pursuant to the Board's July 2009 remand, the Veteran was 
afforded another VA examination in September 2009 in which he 
reported that his headaches were now occurring on a daily 
basis.  He described his symptoms as "starting above both 
eyebrows" and behind the neck, with no pain migration, and 
indicated that he was "unaware of [any] trigger factors."  
There were no clinical findings of any neurological 
abnormalities.  

The VA examiner reviewed the claims folder and noted the 
Veteran's pre-service headaches due to eye strain, in-service 
head trauma, post-service injuries in motorcycle and dock 
accidents, and his history of sinus problems, alcohol and 
medication use, and smoking.  Based on that evidence and the 
results of the current examination, the examiner concluded 
that it was less likely than not that the Veteran's 
preexisting headaches due to eye strain had undergone a 
permanent increase in severity as a result of his September 
1966 concussion, or any other aspect of his active service.  
The examiner also noted that he could not state whether the 
Veteran's current headaches were the same as those he 
experienced in service without resorting to speculation.  The 
examiner noted that the Veteran's post-service history of 
cervical spine problems, allergic rhinitis, and wine, 
medication, and nicotine consumption were all risk factors 
for headaches.  Significantly, however, that examiner opined 
that, in light of the complaints and clinical findings of 
headaches and related symptoms recorded in the aftermath of 
the in-service mine explosion and concussion, it was as least 
as likely as not the Veteran's active service constituted 
"one of the factors in the development of his chronic 
headaches."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the September 2009 VA examiner's 
opinion, indicating that the Veteran's active service, 
specifically the September 1966 head injury he incurred in 
Vietnam, was a factor in the development of his chronic 
headaches, is more probative and persuasive than the private 
neurologist's findings that the Veteran's headaches "could 
be due to wine or medication" or to his nonservice-connected 
cervical spine disability.  That September 2009 VA examiner's 
opinion is also more probative and persuasive than the 
December 2008 VA examiner's determination that the Veteran's 
headaches could not be related to service "without resorting 
to speculation."  The September 2009 opinion was based on 
the examiner's thorough and detailed examination of claims 
folder and supported by a rationale.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, the 
Board considers it significant that the September 2009 pinion 
constitutes the most recent medical evidence of record and 
was undertaken directly address the issue on appeal.  

In contrast, the private neurologist's findings of a possible 
nexus between the Veteran's headaches and his post-service 
wine and medication consumption and cervical spine injury 
were not supported by an adequate rationale.  If the examiner 
does not provide a rationale for the opinion, that weighs 
against the probative value of the opinion.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  Moreover, there is no indication 
that the private neurologist based his findings on a review 
of the Veteran's service medical records or other pertinent 
evidence in the claims folder.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  To ensure a thorough examination and 
evaluation, the Veteran's headaches must be viewed in 
relation to their history.  38 C.F.R. § 4.1 (2009).  

The Board recognizes that, unlike the private neurologist, 
the December 2008 VA examiner did indicate that he had 
reviewed the claims folder.  However, that examiner 
apparently overlooked the Veteran's post-service treatment 
for headaches prior to 2001.  Such an omission of pertinent 
clinical evidence reduces the probative value of that 
examiner's opinion.  

Furthermore, the Board observes that the findings of both the 
private neurologist and the December 2008 VA examiner are 
inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  The same can be said of that portion of 
the September 2009 VA examiner's opinion, which the Board 
does not consider probative, indicating that the Veteran's 
current headaches could not be related to the headaches he 
complained of in service without resorting to speculation.  
Such findings fail to provide a definite causal connection 
between the Veteran's currently diagnosed headaches and the 
concussion he incurred in Vietnam or any other aspect of his 
military service.  Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (generic statement about the 
possibility of a link is too general and inconclusive).

The Board acknowledges that the Veteran's VA medical records 
reflect that he attributed his current headaches to both his 
in-service head trauma and a cervical spine disability, for 
which he is not service connected.  That transcribed 
statement from the Veteran, however, is tantamount to 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner.  Therefore, it 
does not constitute competent medical evidence.  Bare 
transcription of lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.  Howell v. Nicholson, 
19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  In any event, because that statement refers to the 
in-service concussion as a contributing factor in the 
development of the Veteran's chronic headaches, it is not 
wholly inconsistent with the positive nexus opinion rendered 
by the September 2009 VA examiner.

After a careful review of the evidence, the Board finds that 
the Veteran's service and post-service medical records and, 
in particular, the September 2009 VA examiner's positive 
nexus opinion, demonstrate that the Veteran's currently 
diagnosed headaches are related to his period of active 
service.  

The Board acknowledges that the Veteran was noted on entry 
into service to have a history of headaches due to eye 
strain.  Significantly, however, that preexisting condition 
was not considered disabling at that time and he was found to 
be fit for service.  Additionally, while the Veteran's 
reported symptoms were suggestive of a headache disorder, he 
did not indicate, nor did the clinical evidence show, that he 
had ever been diagnosed with or treated for such a disorder 
prior to service.  Service medical records thereafter reveal 
that the Veteran's overall headache symptoms worsened in 
service to the point that he required hospitalization for 
severe head pain, dizziness, vision problems, and nausea, and 
was clinically found on separation to have frequent and 
severe headaches, dizziness, fainting spells, and eye trouble 
related to his in-service head injury.  Post-service medical 
records demonstrate that the in-service worsening of his 
headache symptoms has been permanent as those symptoms have 
persisted to the present day.  In addition, the Board finds 
that the lay statements of this combat-decorated Veteran are 
consistent, credible, and probative as to a permanent 
worsening of his headaches in service.  Therefore, while the 
Board finds that the evidence of record shows that the 
Veteran had a preexisting headache disorder that was noted on 
entry to service, that evidence also demonstrates that his 
headaches permanently increased in severity in service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Moreover, while cognizant of the September 2009 VA examiner's 
finding that the Veteran's preexisting headaches due to eye 
strain were not aggravated in service, the Board observes 
that this finding does not contradict the above determination 
that the Veteran's overall headache symptoms worsened as a 
result of his in-service head injury.  The September 2009 VA 
examiner was specifically referring to the headache symptoms 
attributable to eye strain, which were not shown to be 
aggravated by any in-service event and were distinct from the 
severe and frequent headache symptoms, which arose in the 
aftermath of the September 1966 head injury and which that 
examiner himself cited as one of the factors in the 
development of the Veteran's chronic headaches.  Thus, the 
findings of a preexisting headache disorder, reflected in the 
service medical records and in the September 2009 VA 
examiner's report, have been reconciled and are not 
inconsistent with that examiner's positive nexus opinion to 
which the Board affords great probative weight.

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  The Veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  Where the evidence supports 
the claim or is in relative equipoise, the appellant 
prevails.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board finds that service 
connection for headaches is warranted.


ORDER

Service connection for headaches is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


